Exhibit FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”) dated as of , 2009, among TIME WARNER INC. (formerly known as AOL Time Warner Inc.), a Delaware corporation (the “Company”), HISTORIC TW INC. (formerly known as Time Warner Inc.), a Delaware corporation (“HTW”), AOL LLC (formerly known as America Online, Inc.), a Delaware limited liability company (“AOL”), TURNER BROADCASTING SYSTEM, INC., a Georgia corporation (“TBS”), and THE BANK OF NEW YORK MELLON (formerly known as The Bank of New York, as successor trustee to The Chase Manhattan Bank), a New York banking corporation, as trustee (the “Trustee”). W I T N E S S E T H WHEREAS the Company, HTW (in its own capacity and as successor to Time Warner Companies, Inc. (“TWCI”)), AOL and TBS have executed and delivered to the Trustee an Indenture dated as of April 19, 2001 (the “Indenture”), providing for the issuance and sale by the Company from time to time of its senior debt securities (the “Securities”, which term shall include any Securities issued under the Indenture after the date hereof); WHEREAS HTW has, by way of the Indenture, unconditionally and irrevocably guaranteed the obligations of the Company under the Indenture (the “Initial HTW Guarantee”) and extended to the Holders of Securities certain rights and privileges in connection with the Initial HTW Guarantee; WHEREAS AOL has, by way of the Indenture, unconditionally and irrevocably guaranteed the obligations of the Company under the Indenture (the “AOL Guarantee”) and extended to the Holders of Securities certain rights and privileges in connection with the AOL Guarantee; WHEREAS TWCI had, by way of the Indenture, unconditionally and irrevocably guaranteed the obligations of HTW under the Initial HTW Guarantee (the “TWCI Guarantee”) and extended to the Holders of Securities certain rights and privileges in connection with the TWCI Guarantee; WHEREAS, pursuant to a certificate of ownership and merger filed with the Secretary of State of the State of Delaware, TWCI merged with and into HTW on February 24, 2009, with HTW being the surviving corporation, and HTW, by operation of Sections8.01 and 8.02 of the Indenture, assumed all the guarantee obligations of TWCI under the TWCI Guarantee (such assumed TWCI Guarantee, together with the Initial HTW Guarantee, the “HTW Guarantees”); WHEREAS TBS has, by way of the Indenture, unconditionally and irrevocably guaranteed the obligations of HTW under the Initial HTW Guarantee (the “TBS Guarantee”) and extended to the Holders of Securities certain rights and privileges in connection with the TBS Guarantee; WHEREAS Sections 8.01 and 8.02 of the Indenture provide that AOL is, by virtue of the AOL Guarantee, restricted under the Indenture from conveying or transferring its properties and assets substantially as an entirety, except under certain limited circumstances; WHEREAS the Company has solicited consents from the Holders of Securities (the “Solicitation”) for the purpose of adopting certain proposed amendments to the Indenture which provide that the provisions of Sections 8.01 and 8.02 shall not apply to a conveyance or transfer by AOL of its properties and assets substantially as an entirety unless such conveyance or transfer constitutes a conveyance or transfer of the properties and assets of the Company, AOL, HTW and TBS and their respective subsidiaries, taken as a whole, substantially as an entirety (the “Proposed Amendments”); WHEREAS Section 9.02 of the Indenture permits the Company, when authorized by a resolution of the Board of Directors of the Company, and with the consent of the Holders of not less than a majority of the outstanding principal amount of all series of Securities issued under the Indenture voting together as a single class, to enter into one or more indentures supplemental to the Indenture, in form satisfactory to the Trustee, for the purpose of modifying in any manner the rights of the Holders of the Securities; WHEREAS the Company has obtained and delivered to the Trustee evidence of the requisite consents of Holders of the Securities to effect the Proposed Amendments under the Indenture; WHEREAS, pursuant to the adoption of the Proposed Amendments, the Company has agreed that, in connection with (and only in connection with), the conveyance or transfer by AOL of its properties and assets substantially as an entirety, the Company shall cause its wholly owned subsidiary, Home Box Office, Inc., a Delaware corporation (“HBO”), to issue an unconditional and irrevocable guarantee of all the monetary obligations of HTW under the HTW Guarantees (including obligations to the Trustee thereunder) and of the full and punctual performance within applicable grace periods of all other obligations of HTW under the HTW Guarantees (the “HBO Guarantee”); WHEREAS Section 9.01(5) of the Indenture permits the Company, when authorized by a resolution of the Board of Directors of the Company, and the Trustee, at any time and from time to time, to enter into one or more indentures supplemental to the Indenture, in form satisfactory to the Trustee, for the purpose of adding to the rights of the Holders of the Securities; WHEREAS the Company, HTW, AOL and TBS have duly authorized the execution and delivery of this First Supplemental Indenture, subject to the terms and conditions described herein; and WHEREAS the Company, HTW, AOL and TBS have requested that the Trustee execute and deliver this First Supplemental Indenture, and all requirements necessary to make this First Supplemental Indenture a valid instrument in accordance with its terms and to give effect to the Proposed Amendments and the execution and delivery of this First Supplemental Indenture have been duly authorized in all respects. 2 NOW, THEREFORE, the Company, HTW, AOL, TBS and the Trustee hereby agree that the following Sections of this First Supplemental Indenture supplement the Indenture with respect to Securities issued thereunder: SECTION 1. Definitions.(a) Unless otherwise provided herein, the capitalized terms used and not defined herein have the meanings ascribed to such terms in the Indenture. (b) Section 1.01 of the Indenture is hereby supplemented to add the following definitions: ““AOL” means AOL LLC (formerly known as America Online, Inc.), a Delaware limited liability company, formerly defined as “America Online” under the Indenture. All references to “America Online” under the Indenture are deemed to be references to AOL.” ““HBO” means Home Box Office, Inc., a Delaware corporation.” ““HTW” means Historic TW Inc. (formerly known as Time Warner Inc.), a Delaware corporation, formerly defined as “Time Warner” under the Indenture. All references to “Time Warner” in the Indenture are deemed to be references to HTW.” SECTION 2. Amendment to Article Eight.Article Eight of the Indenture is hereby supplemented and amended by adding thereto at the end thereof, the following Section 8.03: “SECTION8.03.Certain AOL Conveyances or Transfers.Notwithstanding the foregoing, subject to the prior or concurrent issuance of the HBO Guarantee as set forth elsewhere herein, the provisions of Sections 8.01 and 8.02 shall not apply to a conveyance or transfer by AOL of its properties and assets substantially as an entirety unless such conveyance or transfer constitutes a conveyance or transfer of the properties and assets of the Company, HTW, AOL and TBS and their respective Subsidiaries, taken as a whole, substantially as an entirety.” SECTION 3. HBO Guarantee.The Company hereby undertakes that, in connection with (and only in connection with), the conveyance or transfer by AOL of its properties and assets substantially as an entirety, the Company shall cause HBO to issue an unconditional and irrevocable guarantee of all the monetary obligations of HTW under the HTW Guarantees (including obligations to the Trustee thereunder) and of the full and punctual performance within applicable grace periods of all other obligations of HTW under the HTW Guarantees pursuant to a supplemental indenture to be executed by the parties thereto prior to, or concurrently with, the conveyance or transfer by AOL of its properties and assets substantially as an entirety, which supplemental indenture shall be substantially in the form set forth in Annex A to this First Supplemental Indenture, with such technical modifications as are satisfactory to the Trustee. SECTION 4. This First Supplemental Indenture.This First Supplemental Indenture shall be construed as supplemental to the Indenture and shall form a part of it, and the Indenture is hereby incorporated by reference herein and each is hereby ratified, approved and confirmed. 3 SECTION 5. GOVERNING LAW.THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. SECTION 6. Counterparts.This First Supplemental Indenture may be executed in two or more counterparts, each of which shall constitute an original, but all of which when taken together shall constitute but one instrument. SECTION 7. Headings.The headings of this First Supplemental Indenture are for reference only and shall not limit or otherwise affect the meaning hereof. SECTION 8. Trustee Not Responsible for Recitals.The recitals herein contained are made by the Company, HTW, AOL and TBS and not by the Trustee, and the Trustee assumes no responsibility for the correctness thereof. The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this First Supplemental Indenture. SECTION 9. Separability.In case any one or more of the provisions contained in this First Supplemental Indenture or in the Securities shall for any reason be held to be invalid, illegal or unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any other provisions of this First Supplemental Indenture or of the Securities, but this First Supplemental Indenture and the Securities shall be construed as if such invalid or illegal or unenforceable provision had never been contained herein or therein. [Remainder of Page Intentionally Left Blank] 4 IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental Indenture to be duly executed by their respective authorized officers as of the date first written above. TIME WARNER INC. By: Name: Title: HISTORIC TW INC. By: Name: Title: AOL LLC By: Name: Title: TURNER BROADCASTING SYSTEM, INC. By: Name: Title: THE BANK OF NEW YORK MELLON,as Trustee By: Name: Title: 5 Annex A SUPPLEMENTAL INDENTURE (this
